Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 02/07/2022. In virtue of this communication entered below, claims 1, 3-10, 12-16 are allowed.
Claims 2 and 11 have been cancelled.
Claims 1, 7, 15 have been amended.


Terminal Disclaimer
The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full Statutory term of the US patent 10,726235 and US patent 10,733414 and US application No.16/874133 have been reviewed and are accepted.  The terminal disclaimer has been recorded.


 Response to Arguments
Applicant's arguments filed on 02/07/2022 with respect to claims1-16 have been considered.
Regarding claim objection, the objection has been withdrawn necessitated by amendment filed on 02/07/2022.
Regarding Double patenting rejection, the rejection is withdrawn in view of terminal disclaimer filed on 02/07/2022 and 02/17/2022.
Regarding rejection under the 35 USC 103, the rejection is withdrawn in view of amendments filed on 02/07/2022.

Interview Summary
During the interview Examiner requested filling terminal disclaimer to overcome a non-statutory Double patenting rejection issue regarding application number 16/874133. Applicant’s representative agreed.

Allowable Subject Matter

Claims 1, 3-10, 12-16 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Miura et al. (US 2012/0230555), discloses It is provided an authentication system comprising: an input device; an image pickup device for picking up an image of the living body; an image processing unit for processing the image picked up by the image pickup device; a storage device for storing a plurality of pieces of first feature data and a 
Gruhlke et al. (US 2007/0215793) discloses a portable device includes a transparent surface; a microlens array having lenslets, each lenslet forming a corresponding image of an object using light received through the transparent surface; a light sensor having pixels, each pixel corresponding uniquely to one of the plurality of lenslets, to detect the formed images of the object; and a controller to use the detected images to determine a motion of the object relative to the transparent surface, and to output the detected motion to a display for use in navigating a cursor and/or a menu on the display according to the determined motion. The portable device can be used in a telephone, personal digital assistant, and/or other handheld devices which control navigation on a display included in the device or external to the device. (Abstract.)
A statement indicating reasons for allowable subject matter follows: The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A system for acquiring biometric information, comprising: a housing including a surface for a person to place a finger thereon; a presence detecting sensor disposed beneath the surface and configured for sensing presence of a portion of the finger; a sensor configured for acquiring a finger vein image of the finger placed on the surface; two light emitting units disposed above the surface and residing on two opposing sides of the portion of the finger, wherein each of the two light emitting units is configured for emitting radiations to the portion of the finger upon sensing presence of the finger; 
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.